FILED
                                                              United States Court of Appeals
                                       PUBLISH                        Tenth Circuit

                     UNITED STATES COURT OF APPEALS               November 9, 2018

                                                                 Elisabeth A. Shumaker
                           FOR THE TENTH CIRCUIT                     Clerk of Court
                       _________________________________

STATE OF NEW MEXICO, ex rel. State
Engineer,

      Plaintiff - Appellee,

and

UNITED STATES OF AMERICA;
PUEBLO DE NAMBE; PUEBLO DE
POJOAQUE; PUEBLO DE SAN
ILDEFONSO; PUEBLO DE TESUQUE,

      Intervenors Plaintiffs - Appellees,

and

CITY OF SANTA FE, SANTA FE
COUNTY; RIO DE TESUQUE
ASSOCIATION, INC.,

      Defendants - Appellees,

v.                                                       No. 17-2147
                                             (D.C. No. 6:66-CV-06639-WJ-WPL)
NANSY CARSON; PAUL DOTSON;                                (D. N.M.)
HELEN RINKE; ANNETTE DURAN;
GRACE L. GOMEZ; MARGO GOMEZ;
BARBARA AAMODT; VIOLA
GONZALES; PAUL AAMODT;
GILBERT GONZALES; PETE ARAGON;
LUCILLE GONZALES; MARGIE
ARCHIBEQUE; DALILA ARCHULETA;
JOSE G. GONZALES; MARDY
GONZALES; EDUARDO ARCHULETA;
LARRY HERRERA; ANGIE
ARCHULETA; JOHN HOGDEN; ISAAC
ARCHULETA; M. A. LATHROP; JOE
ARCHULETA; JANE LIPMAN; JOHN P.
ARCHULETA; ELVIRA ARCHULETA;
MATHEW LOGGHE; JOSE P.
ARCHULETA; TAMMY LOGGHE;
JERRY LUGO; LYDIA ARCHULETA;
JANET B. ARROWSMITH; STEPHANIE
KELLY MADRID; JAMES R.
ATTLESEY; EDNA MAES; KATHLEEN
S. ATTLESEY; ANNE MARTINEZ;
WALTER MARTINEZ; BAUDILIO G.
BACA; ROBERTO F. BACA; EUGENE
ORTIZ; JOHN ORTIZ; JAMES P.
BARBER; JOHN PROVOST; RAY
JAMES ROYBAL; MARK BLEA;
STELLA SHELBURN; APRIL BLEA;
TONY TRUJILLO; JOHN BORREGO;
CHRISTI OFFUTT; CATHERINE
BORREGO; JUAN BORREGO; JOSEPH
P. VALDEZ; NATHAN L. BORREGO;
DAN VALENCIA; WARREN HALL
YOUNG; M. J. BUSTOS; LUCY YUAN;
IGNACIO CARRENO; ANNABELLE
CARRENO; STEVE CARSON; TIM
CASH; MELVIN CHANEY; ELAINE
CHAVEZ; MANUEL CHAVEZ; FELIX
CHAVEZ; LYNNE COMEAU; LUCY M.
CORNWELL; MARCELLA CUR;
GERARD CUR; MICHAEL DEMARIA;
BRUCE DURAN; DAVE DURAN;
LEROY DURAN; MICHELLE DURAN;
PRISCILLA DURAN; ROBERT L.
DURAN; RONNIE DURAN; STEVE
DURAN; BEVERLY DURAN-CASH;
TANYA EDWARDS; MATHEW
EDWARDS; VIRGINIA ESPINOSA;
ANDREA FISHER; LINDA FLUK;
ARNOLD GABALDON; DAVID
GALLEGOS; ELAINE GALLEGOS;
MANNY GALLEGOS; NICK
GALLEGOS; GLORIA J. GALLEGOS;
PHYLLIS GALLEGOS; LIA
GALLEGOS; RAMON GALLEGOS;

                                  2
VALDEZ GALLEGOS; JANITO
GALLEGOS; ANTHONY GARCIA;
JERRY L. GARCIA; JOE GARCIA;
AMELIA GARCIA; KATHLEEN
GARCIA; LEONARDO GARCIA;
MARIA E. GARCIA; MARIANO
GARCIA; RAMON GARCIA; RAMONA
GARCIA; GILBERT GARDUNO;
GILBERT JOHN GARDUNO;
KATHERINE GARDUNO; JD PAUL
GARDUNO; MARGARET GARDUNO;
FERNANDO GARZON; FERNIE M.
GIRON; GEORGE GOMEZ; JOHN
GOMEZ; LOYOLA GOMEZ; RAMONA
GOMEZ; BETH GONZALES; DEBBIE
GONZALES; FERMIN GONZALES;
JUAN GONZALES; MARLENE
GONZALES; ROBERT GONZALES;
RODOLFO GONZALES; SUSAN
GONZALES; JAKE GONZALES; DIANA
GONZALEZ; TONY GONZALEZ;
EILEEN M. GOODWIN; NANCY
GRABOWSKI; JOHN GUTTING;
PUANANI G. HARVEY; ERNESTINE
HERRERA; MARTHA HERRERA;
KEVIN HERRERA; NICOLE VOIGHT;
THOMAS HICKS; CAROL HOGSETT;
VICTOR HOGSETT; DOLORES B.
JACOBS; BENITO JACQUEZ; CARLA
M. JACQUEZ; EDWARD JACQUEZ;
FACUNDO CUNDY JIMENEZ; JUAN C.
JIMENEZ; LOUISE L. JIMENEZ; SARA
JIMENEZ; LORRAINE JIMINEZ;
FRANK R. JIMINEZ; JAMES JIRON;
JUAN F. JIRON; ARABELLA A. JIRON;
LYNN R. KELLY; KIM HELMS;
PATRICIA MCMAHON KENNEDY;
RICHARD L. KREISCHER; DIANE P.
KREISCHER; AARON LAW; ROSE
LAW; KARLA LEYBA; CHRISTINA D.
LOPEZ; JOSEPH C. LOPEZ; SHERRY
LOPEZ; MANUEL LOPEZ; PETRONILA
M. LOPEZ; MARGARET E. LOPEZ;

                                3
ORLANDO L. LOPEZ; EDWARD
LUCERO, JR.; STEPHANIE LUCERO;
NANCY F. LUJAN, (Doherty); AMADEO
R. LUJAN; PEDRO LUJAN; EVELYN
LUJAN; JANET HERRERA; TOM
LYNCH; LARRY MAASSEN;
MARYBETH MAASSEN; ROMERO
MAES; LUCY MAES; VIRGINIA MAES;
MICHAEL MARGIOTTA; MARY
ELLEN MARINO; ALEX MARTINEZ;
BERNADETTE MARTINEZ; EDWARD
F. MARTINEZ; EMILIO MARTINEZ;
GERARD MARTINEZ; SUSIE
MARTINEZ; JOSE AB MARTINEZ;
MANUEL MARTINEZ; ANGIE
MARTINEZ; PAUL MOORE; MANUEL
MARTINEZ; FAVIOLA MARTINEZ;
MARY G. MARTINEZ; MICHAEL
MARTINEZ; RODNEY DAVID
MARTINEZ; VICTOR MARTINEZ;
BERLINDA MARTINEZ; CINDY
MARTINEZ; MARY WOODSON,
Woodson Family Trust; MARCELLA
MATHIESON; PETER GOMEZ;
RAYMOND MCALLISTER; ESTATE OF
ALLEN MCNOUN; MARK MCNOUN;
A. GREER MCSPADDEN; JACOB
MENDEZ; JESSICA L. MENDEZ;
SANDRA MENDOZA; BRENDA
MOLINA; ELEAZAR MOLINA; SYLVIA
MOLINA; JOSEPH MONTES;
ANTHONY MONTOYA; VICKIE
MONTOYA; BEN MONTOYA;
CARMEN MONTOYA; DAVID
MONTOYA; CYNTHIA MONTOYA;
HENRY MONTOYA; VIRGINIA
MONTOYA; LEE NARANJO; DAVE
NEAL; CHRISTELLA NEAL; KEITH J.
OBERMAIER; HEATHER NORDQUIST;
TERRENCE NORDQUIST, MIKE
O'KEEFE; JOHANNA W. OGLE; JOSE F.
ORTIZ TRUST; BART ORTIZ; TERI A.
ORTIZ; MARGARET ORTIZ; EDDIE H.

                                4
ORTIZ; JENNIE ORTIZ; ROSA M.
ORTIZ; STEPHANIE PADILLA; DAVID
PAUL; C. ROBERT QUINTANA;
ANNETTE PEREZ; BERSABELLA R.
PEREZ; KRISTOPPHER PETERSON;
FRANCES QUINTANA; CELESTINO
QUINTANA; ANDREW RIVERA; J. E.
ROYBAL; SYLVIA QUINTANA;
HERMAN TRUJILLO; KATHY
ROMERO; KATHRYN L. ROMERO;
FRANCES QUINTANA; FERNANDO
QUINTANA; ARCY RIVERA; JOHN
VALENCIA; AMELIA ROYBAL; JUAN
F. ROMERO; GUS ROYBAL; MARY
QUINTANA; LUCY RIOS; MARY
RICHERSON; ROBERT RIOS;
AMANDA RIVAS; THOMAS RIVAS;
JOSEPH J. ROMERO; CAROLYN
ROMERO; DANETTE TRUJILLO; JUAN
F. ROMERO; AUGINALDO ROMERO;
JOHN ROMERO; LOLA THOMPSON;
REUBEN ROYBAL; JOSE ALFREDO
ROYBAL; JOSEPH A. VALDEZ; JOANN
S. ROMERO; JUNE ROYBAL; JOE
ROMERO; CAROLYN HALL YOUNG;
OLIVIA ROMERO; MARGARITA
TRUJILLO; MONICA TRUJILLO;
RUBANNA RODRIGUEZ; AUDREY
TORRES; LARRY S. ROYBAL; ANNA
BELLE RIVERA; OLIVER RIVERA;
LARRY RODRIGUEZ; STEVE
SALAZAR; PHILBERT ROMERO;
VINCENT YUAN; KATHY ROMERO;
FLORENCIO ROMERO; ELIZABETH
ROMERO; CLEO B. VALDEZ;
ATANACIO ROMERO; ORALIA M.
ROMERO; DIANE TRUJILLO;
PATRICIA ROYBAL; GERALDINE R.
TOWLES; ANNETTE ROYBAL;
BERTHA L. ROMERO; CIPRIANO
ROMERO; HENRY ROYBAL; LYNNE
VELASCO; DIANE ROYBAL; ELLEN
TRUJILLO; MONA VALENCIA; PATSY

                              5
SANDOVAL; FREDDY ROYBAL;
FABIE VALDEZ; SEFERINO VALDEZ;
JEFF TRUJILLO; JAKE TRUJILLO;
JOHN B. TRUJILLO; PATRICIA
GONZALES-URIOSTE; THE ESTATE
OF PEDRO ROYBAL; JENNIFER
DURAN ULIBARRI; STEVEN
DUNBAR, Spin; CASA LAS
BARRANCAS HOMEOWNERS
ASSOCIATION; MANUEL F. VALDEZ;
LEVI SANDOVAL; SUSAN WOLFF;
JERRY WOLFF; FLAVIO VALENCIA;
CELIA C. ULIBARRI; MAUREEN
TRUJILLO; BARBARA WOLF; A. E.
VALDEZ; PEDRO ROMERO; GEORGE
VIGIL; JOE TRUJILLO; DORIS
ROYBAL; DAVID WOLF;
CHRISTELLA A. SALAZAR; ISADOR
VALDEZ; DIANA TRUJILLO; MONICA
ROYBAL; DELBERT ROYBAL;
RICARDO ROMERO; CORDELIA
ROYBAL; ANDY WELCH; CATHY
SALAZAR; THOMAS A. SISNEROS;
ARTHUR & LAURA ROYBAL ESTATE;
CARMELITO SWEENEY; JESSICA
TRUJILLO; PAMELA J. TRUJILLO,
ELIZA VALDEZ; ESTER VIGIL;
LOUISE VIGIL; GARY SULLIVAN;
CRISTINA SALAZAR-LANGLEY;
ERNIE TRUJILLO; JOANN SERNA;
EDWARD VALDEZ; PATRICIA
TRUJILLO; STELLA TRUJILLO; JOSE
TRUJILLO; PITA VALENCIA; ARNOLD
VIGIL; VANESSA STEIN; CHRIS
VALDEZ; ROMAN VALDEZ; CARL
TRUJILLO; PHILLIP VILLAREAL;
LOYOLA TRUJILLO; ALEX TRUJILLO;
PHILLIP ROYBAL; LINDA SALAZAR;
LORETTA VALERIO; VICTOR
SANDOVAL; JOHN SENA; ANNA V.
TRUJILLO; ALBERT STALDELMAIER;
VICENT ROYBAL; JAKE
SCARBOROUGH; DAN TRUJILLO;

                              6
MARTHA TRUJILLO; LARRY
ULIBARRI; TEOFILO VIGIL;
PRESCILLA ROYBAL; JEOFF
URIOSTE; WILLIAM ROYBAL; FRANK
SENA; SHARON TRUJILLO; DANIEL J.
TRUJILLO; RONALD TRUJILLO; ERIK
VALDEZ; ROY TRUJILLO; ANNIE
VIGIL; SYLVIA TRUJILLO; PHILLIP
ULIBARRI; ESQUIPULA N. VALDEZ;
OLIVIA TRUJILLO; SOCORRO
TRUJILLO; ERNEST ULIBARRI, JR.;
JOHN VALDEZ; RUBY VALDEZ;
DARLENE VALDEZ; GUSTAVO VIGIL;
MATTHEW WHEELER; SYLVIA
VILLAREAL; PAUL WHITE; RICHARD
BERNARD; JACQUELINE CORDOVA;
DEBORAH DANT; ASHLEY GARCIA;
GABRIEL C. HERRERA; GABRIEL C.
HERRERA, JR.; GLENDA IRVING;
LORRAINE JOHNSON; BLAIR
NAYLOR; ROBERTO C. ORTIZ; DAVID
M. SUSZCYNSKY; MARK WOLFF;
WOODSON FAMILY TRUST,

      Defendants - Appellants,

and

BG & CO, LLC; MARIE BERNARD;
CLARA DEMARIA; CHRISTOPHER
GARCIA; GABRIEL A. HERRERA;
GARY JOHNSON; ELIZABELLE
MARTINEZ; LIONEL NAYLOR; MARY
ELLEN ORTIZ; DEBORAH PENA;
FRANK ROMERO, JR.; BILL ROYBAL;
DANNY ROYBAL; JOSEPH LARRY
ROYBAL; ELISABETH SANDOVAL,

      Appellants.
                      _________________________________

                                   ORDER
                      _________________________________

                                      7
Before LUCERO, McKAY, and MORITZ, Circuit Judges.
                  _________________________________

       This matter is before the court on three petitions for rehearing. We have a Joint

Petition for Panel Rehearing to Correct Form of Judgment filed by the United States and

associated appellees, a Petition for Panel Rehearing filed by appellee Rio de Tesuque

Association, Inc., and a Petition for Panel Rehearing or Rehearing En Banc filed by the

appellants. This order addresses all three requests.

       Upon consideration, the petition for panel rehearing filed by the United States and

associated appellees is granted in part and for the limited purpose of clarifying the

operative language used in the opinion to reverse the district court. The amended decision

is attached to this order, and the Clerk is directed to file the substitute opinion effective

today’s date. The United States’ and associated appellees’ petition is otherwise denied.

       The petitions for panel rehearing filed by Rio de Tesuque Association, Inc. and the

appellants are denied by the original panel members. In addition, however, and because

the appellants seek en banc review, that petition was also circulated to all members of the

court who are in regular active service and who are not recused. See Fed. R. App. P.

35(a). As no active judge nor original panel member requested that a poll be called, the

request for en banc consideration is likewise denied.


                                                Entered for the Court



                                                ELISABETH A. SHUMAKER, Clerk




                                               8
                                                                          FILED
                                                              United States Court of Appeals
                                        PUBLISH                       Tenth Circuit

                      UNITED STATES COURT OF APPEALS                 November 9, 2018

                                                                    Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                      Clerk of Court
                         _________________________________

STATE OF NEW MEXICO, ex rel. State
Engineer,

      Plaintiff - Appellee,

and

UNITED STATES OF AMERICA;
PUEBLO DE NAMBE; PUEBLO DE
POJOAQUE; PUEBLO DE SAN
ILDEFONSO; PUEBLO DE TESUQUE,

      Intervenors Plaintiffs - Appellees,

and

CITY OF SANTA FE, SANTA FE
COUNTY; RIO DE TESUQUE
ASSOCIATION, INC.,

      Defendants - Appellees,

v.                                                    No. 17-2147

NANSY CARSON; PAUL DOTSON;
HELEN RINKE; ANNETTE DURAN;
GRACE L. GOMEZ; MARGO GOMEZ;
BARBARA AAMODT; VIOLA
GONZALES; PAUL AAMODT;
GILBERT GONZALES; PETE ARAGON;
LUCILLE GONZALES; MARGIE
ARCHIBEQUE; DALILA ARCHULETA;
JOSE G. GONZALES; MARDY
GONZALES; EDUARDO ARCHULETA;
LARRY HERRERA; ANGIE
ARCHULETA; JOHN HOGDEN; ISAAC
ARCHULETA; M. A. LATHROP; JOE
ARCHULETA; JANE LIPMAN; JOHN P.
ARCHULETA; ELVIRA ARCHULETA;
MATHEW LOGGHE; JOSE P.
ARCHULETA; TAMMY LOGGHE;
JERRY LUGO; LYDIA ARCHULETA;
JANET B. ARROWSMITH; STEPHANIE
KELLY MADRID; JAMES R.
ATTLESEY; EDNA MAES; KATHLEEN
S. ATTLESEY; ANNE MARTINEZ;
WALTER MARTINEZ; BAUDILIO G.
BACA; ROBERTO F. BACA; EUGENE
ORTIZ; JOHN ORTIZ; JAMES P.
BARBER; JOHN PROVOST; RAY
JAMES ROYBAL; MARK BLEA;
STELLA SHELBURN; APRIL BLEA;
TONY TRUJILLO; JOHN BORREGO;
CHRISTI OFFUTT; CATHERINE
BORREGO; JUAN BORREGO; JOSEPH
P. VALDEZ; NATHAN L. BORREGO;
DAN VALENCIA; WARREN HALL
YOUNG; M. J. BUSTOS; LUCY YUAN;
IGNACIO CARRENO; ANNABELLE
CARRENO; STEVE CARSON; TIM
CASH; MELVIN CHANEY; ELAINE
CHAVEZ; MANUEL CHAVEZ; FELIX
CHAVEZ; LYNNE COMEAU; LUCY M.
CORNWELL; MARCELLA CUR;
GERARD CUR; MICHAEL DEMARIA;
BRUCE DURAN; DAVE DURAN;
LEROY DURAN; MICHELLE DURAN;
PRISCILLA DURAN; ROBERT L.
DURAN; RONNIE DURAN; STEVE
DURAN; BEVERLY DURAN-CASH;
TANYA EDWARDS; MATHEW
EDWARDS; VIRGINIA ESPINOSA;
ANDREA FISHER; LINDA FLUK;
ARNOLD GABALDON; DAVID
GALLEGOS; ELAINE GALLEGOS;
MANNY GALLEGOS; NICK
GALLEGOS; GLORIA J. GALLEGOS;
PHYLLIS GALLEGOS; LIA
GALLEGOS; RAMON GALLEGOS;

                                  2
VALDEZ GALLEGOS; JANITO
GALLEGOS; ANTHONY GARCIA;
JERRY L. GARCIA; JOE GARCIA;
AMELIA GARCIA; KATHLEEN
GARCIA; LEONARDO GARCIA;
MARIA E. GARCIA; MARIANO
GARCIA; RAMON GARCIA; RAMONA
GARCIA; GILBERT GARDUNO;
GILBERT JOHN GARDUNO;
KATHERINE GARDUNO; JD PAUL
GARDUNO; MARGARET GARDUNO;
FERNANDO GARZON; FERNIE M.
GIRON; GEORGE GOMEZ; JOHN
GOMEZ; LOYOLA GOMEZ; RAMONA
GOMEZ; BETH GONZALES; DEBBIE
GONZALES; FERMIN GONZALES;
JUAN GONZALES; MARLENE
GONZALES; ROBERT GONZALES;
RODOLFO GONZALES; SUSAN
GONZALES; JAKE GONZALES; DIANA
GONZALEZ; TONY GONZALEZ;
EILEEN M. GOODWIN; NANCY
GRABOWSKI; JOHN GUTTING;
PUANANI G. HARVEY; ERNESTINE
HERRERA; MARTHA HERRERA;
KEVIN HERRERA; NICOLE VOIGHT;
THOMAS HICKS; CAROL HOGSETT;
VICTOR HOGSETT; DOLORES B.
JACOBS; BENITO JACQUEZ; CARLA
M. JACQUEZ; EDWARD JACQUEZ;
FACUNDO CUNDY JIMENEZ; JUAN C.
JIMENEZ; LOUISE L. JIMENEZ; SARA
JIMENEZ; LORRAINE JIMINEZ;
FRANK R. JIMINEZ; JAMES JIRON;
JUAN F. JIRON; ARABELLA A. JIRON;
LYNN R. KELLY; KIM HELMS;
PATRICIA MCMAHON KENNEDY;
RICHARD L. KREISCHER; DIANE P.
KREISCHER; AARON LAW; ROSE
LAW; KARLA LEYBA; CHRISTINA D.
LOPEZ; JOSEPH C. LOPEZ; SHERRY
LOPEZ; MANUEL LOPEZ; PETRONILA
M. LOPEZ; MARGARET E. LOPEZ;

                                    3
ORLANDO L. LOPEZ; EDWARD
LUCERO, JR.; STEPHANIE LUCERO;
NANCY F. LUJAN, (Doherty); AMADEO
R. LUJAN; PEDRO LUJAN; EVELYN
LUJAN; JANET HERRERA; TOM
LYNCH; LARRY MAASSEN;
MARYBETH MAASSEN; ROMERO
MAES; LUCY MAES; VIRGINIA MAES;
MICHAEL MARGIOTTA; MARY
ELLEN MARINO; ALEX MARTINEZ;
BERNADETTE MARTINEZ; EDWARD
F. MARTINEZ; EMILIO MARTINEZ;
GERARD MARTINEZ; SUSIE
MARTINEZ; JOSE AB MARTINEZ;
MANUEL MARTINEZ; ANGIE
MARTINEZ; PAUL MOORE; MANUEL
MARTINEZ; FAVIOLA MARTINEZ;
MARY G. MARTINEZ; MICHAEL
MARTINEZ; RODNEY DAVID
MARTINEZ; VICTOR MARTINEZ;
BERLINDA MARTINEZ; CINDY
MARTINEZ; MARY WOODSON,
Woodson Family Trust; MARCELLA
MATHIESON; PETER GOMEZ;
RAYMOND MCALLISTER; ESTATE OF
ALLEN MCNOUN; MARK MCNOUN;
A. GREER MCSPADDEN; JACOB
MENDEZ; JESSICA L. MENDEZ;
SANDRA MENDOZA; BRENDA
MOLINA; ELEAZAR MOLINA; SYLVIA
MOLINA; JOSEPH MONTES;
ANTHONY MONTOYA; VICKIE
MONTOYA; BEN MONTOYA;
CARMEN MONTOYA; DAVID
MONTOYA; CYNTHIA MONTOYA;
HENRY MONTOYA; VIRGINIA
MONTOYA; LEE NARANJO; DAVE
NEAL; CHRISTELLA NEAL; KEITH J.
OBERMAIER; HEATHER NORDQUIST;
TERRENCE NORDQUIST, MIKE
O'KEEFE; JOHANNA W. OGLE; JOSE F.
ORTIZ TRUST; BART ORTIZ; TERI A.
ORTIZ; MARGARET ORTIZ; EDDIE H.

                                    4
ORTIZ; JENNIE ORTIZ; ROSA M.
ORTIZ; STEPHANIE PADILLA; DAVID
PAUL; C. ROBERT QUINTANA;
ANNETTE PEREZ; BERSABELLA R.
PEREZ; KRISTOPPHER PETERSON;
FRANCES QUINTANA; CELESTINO
QUINTANA; ANDREW RIVERA; J. E.
ROYBAL; SYLVIA QUINTANA;
HERMAN TRUJILLO; KATHY
ROMERO; KATHRYN L. ROMERO;
FRANCES QUINTANA; FERNANDO
QUINTANA; ARCY RIVERA; JOHN
VALENCIA; AMELIA ROYBAL; JUAN
F. ROMERO; GUS ROYBAL; MARY
QUINTANA; LUCY RIOS; MARY
RICHERSON; ROBERT RIOS;
AMANDA RIVAS; THOMAS RIVAS;
JOSEPH J. ROMERO; CAROLYN
ROMERO; DANETTE TRUJILLO; JUAN
F. ROMERO; AUGINALDO ROMERO;
JOHN ROMERO; LOLA THOMPSON;
REUBEN ROYBAL; JOSE ALFREDO
ROYBAL; JOSEPH A. VALDEZ; JOANN
S. ROMERO; JUNE ROYBAL; JOE
ROMERO; CAROLYN HALL YOUNG;
OLIVIA ROMERO; MARGARITA
TRUJILLO; MONICA TRUJILLO;
RUBANNA RODRIGUEZ; AUDREY
TORRES; LARRY S. ROYBAL; ANNA
BELLE RIVERA; OLIVER RIVERA;
LARRY RODRIGUEZ; STEVE
SALAZAR; PHILBERT ROMERO;
VINCENT YUAN; KATHY ROMERO;
FLORENCIO ROMERO; ELIZABETH
ROMERO; CLEO B. VALDEZ;
ATANACIO ROMERO; ORALIA M.
ROMERO; DIANE TRUJILLO;
PATRICIA ROYBAL; GERALDINE R.
TOWLES; ANNETTE ROYBAL;
BERTHA L. ROMERO; CIPRIANO
ROMERO; HENRY ROYBAL; LYNNE
VELASCO; DIANE ROYBAL; ELLEN
TRUJILLO; MONA VALENCIA; PATSY

                                  5
SANDOVAL; FREDDY ROYBAL;
FABIE VALDEZ; SEFERINO VALDEZ;
JEFF TRUJILLO; JAKE TRUJILLO;
JOHN B. TRUJILLO; PATRICIA
GONZALES-URIOSTE; THE ESTATE
OF PEDRO ROYBAL; JENNIFER
DURAN ULIBARRI; STEVEN
DUNBAR, Spin; CASA LAS
BARRANCAS HOMEOWNERS
ASSOCIATION; MANUEL F. VALDEZ;
LEVI SANDOVAL; SUSAN WOLFF;
JERRY WOLFF; FLAVIO VALENCIA;
CELIA C. ULIBARRI; MAUREEN
TRUJILLO; BARBARA WOLF; A. E.
VALDEZ; PEDRO ROMERO; GEORGE
VIGIL; JOE TRUJILLO; DORIS
ROYBAL; DAVID WOLF;
CHRISTELLA A. SALAZAR; ISADOR
VALDEZ; DIANA TRUJILLO; MONICA
ROYBAL; DELBERT ROYBAL;
RICARDO ROMERO; CORDELIA
ROYBAL; ANDY WELCH; CATHY
SALAZAR; THOMAS A. SISNEROS;
ARTHUR & LAURA ROYBAL ESTATE;
CARMELITO SWEENEY; JESSICA
TRUJILLO; PAMELA J. TRUJILLO,
ELIZA VALDEZ; ESTER VIGIL;
LOUISE VIGIL; GARY SULLIVAN;
CRISTINA SALAZAR-LANGLEY;
ERNIE TRUJILLO; JOANN SERNA;
EDWARD VALDEZ; PATRICIA
TRUJILLO; STELLA TRUJILLO; JOSE
TRUJILLO; PITA VALENCIA; ARNOLD
VIGIL; VANESSA STEIN; CHRIS
VALDEZ; ROMAN VALDEZ; CARL
TRUJILLO; PHILLIP VILLAREAL;
LOYOLA TRUJILLO; ALEX TRUJILLO;
PHILLIP ROYBAL; LINDA SALAZAR;
LORETTA VALERIO; VICTOR
SANDOVAL; JOHN SENA; ANNA V.
TRUJILLO; ALBERT STALDELMAIER;
VICENT ROYBAL; JAKE
SCARBOROUGH; DAN TRUJILLO;

                                  6
MARTHA TRUJILLO; LARRY
ULIBARRI; TEOFILO VIGIL;
PRESCILLA ROYBAL; JEOFF
URIOSTE; WILLIAM ROYBAL; FRANK
SENA; SHARON TRUJILLO; DANIEL J.
TRUJILLO; RONALD TRUJILLO; ERIK
VALDEZ; ROY TRUJILLO; ANNIE
VIGIL; SYLVIA TRUJILLO; PHILLIP
ULIBARRI; ESQUIPULA N. VALDEZ;
OLIVIA TRUJILLO; SOCORRO
TRUJILLO; ERNEST ULIBARRI, JR.;
JOHN VALDEZ; RUBY VALDEZ;
DARLENE VALDEZ; GUSTAVO VIGIL;
MATTHEW WHEELER; SYLVIA
VILLAREAL; PAUL WHITE; RICHARD
BERNARD; JACQUELINE CORDOVA;
DEBORAH DANT; ASHLEY GARCIA;
GABRIEL C. HERRERA; GABRIEL C.
HERRERA, JR.; GLENDA IRVING;
LORRAINE JOHNSON; BLAIR
NAYLOR; ROBERTO C. ORTIZ; DAVID
M. SUSZCYNSKY; MARK WOLFF;
WOODSON FAMILY TRUST,

      Defendants - Appellants,

and

BG & CO, LLC; MARIE BERNARD;
CLARA DEMARIA; CHRISTOPHER
GARCIA; GABRIEL A. HERRERA;
GARY JOHNSON; ELIZABELLE
MARTINEZ; LIONEL NAYLOR; MARY
ELLEN ORTIZ; DEBORAH PENA;
FRANK ROMERO, JR.; BILL ROYBAL;
DANNY ROYBAL; JOSEPH LARRY
ROYBAL; ELISABETH SANDOVAL,

      Appellants.
                       _________________________________




                                      7
                    Appeal from the United States District Court
                          for the District of New Mexico
                       (D.C. No. 6:66-CV-06639-WJ-WPL)
                      _________________________________

Dori E. Richards (A. Blair Dunn, with her on the briefs), Western Agriculture, Resource
and Business Advocates, LLP, Albuquerque, New Mexico, for Appellants.

John L. Smeltzer, Environment & Natural Resources Division, U.S. Department of
Justice (Eric Grant, Andrew “Guss” Guarino, Mark R. Haag, Environment & Natural
Resources Division, U.S. Department of Justice; Joshua Mann, U.S. Department of the
Interior; with him on the briefs), Washington, D.C., for the United States of America.

Gregory C. Ridgley (Arianne Singer and Kelly Brooks Smith, with him on the briefs),
Santa Fe, New Mexico, for the State of New Mexico.

John W. Utton, Utton & Kery, P.A., Santa Fe, New Mexico, filed an answer brief and a
supplemental brief on behalf of Santa Fe County.

Marcos D. Martinez, Santa Fe, New Mexico, filed an answer brief and a supplemental
brief on behalf of the City of Santa Fe.

Larry C. White, Santa Fe, New Mexico, filed a response brief and a supplemental brief
on behalf of the Rio de Tesuque Association, Inc.

Scott B. McElroy and Alice E. Walker, McElroy, Meyer, Walker & Condon, P.C.,
Boulder, Colorado, filed a supplemental brief on behalf of the Pueblo of Nambé.

Maria O’Brien and Sarah M. Stevenson, Modrall Sperling, Albuquerque, New Mexico,
filed a supplemental brief on behalf of the Pueblo of Pojoaque.

Peter C. Chestnut and Ann Berkley Rodgers, Chestnut Law Offices, P.A., Albuquerque,
New Mexico, filed a supplemental brief on behalf of the Pueblo De San Ildefonso.

Majel M. Russel, Elk River Law Office, Billings, Montana, filed a supplemental brief on
behalf of the Pueblo de Tesuque.
                        _________________________________

Before LUCERO, McKAY, and MORITZ, Circuit Judges.
                  _________________________________

LUCERO, Circuit Judge.
                    _________________________________

                                           8
       This appeal arises from a decades-long water rights adjudication in the

Pojoaque Basin of New Mexico. After a settlement was reached among many of the

parties involved, those who did not agree to the settlement objected. The district

court overruled their objections, approved the settlement, and entered final judgment.

The objecting parties now appeal. Exercising appellate jurisdiction under 28 U.S.C.

§ 1291, we hold that the objectors lack standing and therefore remand the case for

entry of an order vacating the portion of the district court's prior order addressing the

objections, and dismissing the objections for lack of subject matter jurisdiction. We

do not disturb the district court’s approval of the settlement.

                                            I

       The Pojoaque Basin (the “Basin”) comprises a geographic area limited by a

surface water divide within which area rainfall and runoff flow into arroyos,

drainages, and named tributaries that eventually drain to the Rio Pojoaque and

several unnamed arroyos in its immediate vicinity. Substantially all of the Basin lies

within the boundaries of the San Ildefonso, Pojoaque, Nambé, and Tesuque Pueblos

tribal bands. The United States is trustee of the Pueblos’ lands and water rights.

       In 1966, the state of New Mexico filed suit in the U.S. District Court for the

District of New Mexico to adjudicate the rights of water users in the Basin. The

United States intervened on behalf of the Pueblos and on its own behalf. And the

Pueblos subsequently intervened on their own behalf in 1974. The district court and

the appointed special master then began an exhaustive process to adjudicate the water

rights of all parties.

                                            9
       Preliminarily, the district court ruled that the Pueblos had first-priority rights

to divert most of the Basin’s average annual surface flow for the purpose of

irrigation. Additionally, the court determined that the Pueblos had first-priority

irrigation rights in the Rio Tesuque (one river that flows into the Rio Pojoaque)

exceeding that river’s average annual surface flow. The court qualified its

conclusion by noting that these rights included only the Pueblos’ irrigation rights, not

their rights to water for other uses.

       In approximately 1999, the parties began settlement negotiations under the

supervision of the district court. Congress subsequently agreed to a proposed

settlement by passing the Claims Resolution Act of 2010, which authorized the

Secretary of the Interior and the Bureau of Reclamation to design and build the

Regional Water System, which would supply 2,500 acre feet per year (“AFY”) of

water to the Pueblos and 1,500 AFY to private water users. Claims Resolution Act,

Pub. L. No. 111-291, § 614, 124 Stat. 3065, 3143-44 (2010). In 2013, New Mexico

submitted the settlement to the district court for approval, and the court issued a show

cause order that provided all water claimants in the Basin an opportunity to object to

the proposed settlement.

       The settlement provides that each Pueblo has a first-priority right, senior to all

other users, for a specified maximum amount of water. These rights are divided into

“existing” and “future” rights: future rights may generally not be enforced against

non-Pueblo users, but existing rights may be so enforced. The settlement did not

determine the extent of existing non-Pueblo water rights, but the Pueblos and the

                                            10
United States agreed not to make inter se challenges to the priority and quantification

of non-Pueblo wells.

      These settlement terms applied to all existing non-Pueblo water users, but non-

Pueblo well users who joined the settlement received further advantages. For

example, a well user who joins the settlement is not subject to priority enforcement

of any Pueblo water rights if the well user agrees to abide by certain conditions. In

addition, the settlement appoints the State Engineer as Water Master and provides

that the State Engineer will administer Pueblo and non-Pueblo rights. The State

Engineer has already promulgated rules for the administration of state-law water

rights and, in September 2017, promulgated rules for the Basin. N.M. Code R.

§§ 19.25.13, 19.25.20. These rules provide that non-settling parties shall have the

same rights and benefits that would have been available without the settlement. N.M.

Code R. § 19.25.20.119(D)-(E).

      In response to its show cause order, the district court received approximately

eight hundred objections from parties not directly bound by the settlement agreement.

The court determined that the objectors bore the burden of showing that the

settlement should not be approved. Specifically, each objector was required to

demonstrate that their own rights would be harmed by the settlement and that the

terms were: (1) not fair, adequate, or reasonable; (2) not in the public interest; or (3)

not consistent with applicable law.

      The objectors advanced two main arguments. First, they contended that the

settlement was contrary to law because it altered the state-law priority system. The

                                           11
district court reasoned that this concern was premature, because the settlement did

not change any priority dates, and the non-priority administration would be

performed pursuant to rules that had not yet been promulgated. N.M. ex rel. State

Eng’r v. Aamodt, 171 F. Supp. 3d 1171, 1186-87 (D.N.M. 2016). Second, the

objectors argued that the settlement was contrary to law because the Attorney

General of New Mexico could not agree to enforce the settlement without the state

legislature’s approval. Rejecting this argument, the district court held that the

Attorney General of New Mexico has the authority to close the Basin to further

development and to limit the issuance of domestic well permits. Id. at 1186. On

March 23, 2016, the district court issued a partial final judgment and decree that

definitively adjudicated the Pueblos’ water rights. The objectors then filed a motion

to amend, arguing that a state statute, N.M. Stat. Ann. § 72-1-12, mandated

legislative approval for all Indian water-rights settlements. This motion was denied.

      On December 9, 2016, the state moved for entry of final judgment, subject

only to the resolution of final inter se proceedings regarding non-Pueblo water rights.

On July 14, 2017, the district court entered its final judgment.1 The objectors now

appeal.



      1
         The district court stated that it entered judgment pursuant to Fed. R. Civ. P.
54(b). But that rule applies only in situations in which the court directs “entry of a
final judgment as to one or more, but fewer than all claims or parties.” Fed. R. Civ.
P. 54(b). The district court’s judgment was sufficiently final for the purposes of our
appellate review under 28 U.S.C. § 1291, because it “fully resolve[d] all claims for
relief” as to the Pueblos’ rights. Harolds Stores, Inc. v. Dillard Dep’t Stores, Inc., 82
F.2d 1533, 1541 (10th Cir. 1996).
                                           12
                                           II

      Our review of a district court’s decision to approve a consent decree is for

abuse of discretion. Johnson v. Lodge #93 of Fraternal Order of Police, 393 F.3d
1096, 1102 (10th Cir. 2004). We review questions of law, including whether a

consent decree “affects rights derived from state law,” de novo. Id.

      We ultimately conclude that the objectors lack standing to challenge the

settlement. As the Supreme Court has explained:

      Our cases have established that the irreducible constitutional minimum
      of standing contains three elements. First, the plaintiff must have
      suffered an injury in fact—an invasion of a legally protected interest
      which is (a) concrete and particularized, and (b) actual or imminent, not
      conjectural or hypothetical. Second, there must be a causal connection
      between the injury and the conduct complained of—the injury has to be
      fairly traceable to the challenged action of the defendant, and not the
      result of the independent action of some third party not before the court.
      Third, it must be likely, as opposed to merely speculative, that the
      injury will be redressed by a favorable decision.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (quotations, citations,

and alterations omitted). As a general rule, non-settling parties have no standing to

challenge a settlement in district court. In re Integra Realty Res. Inc., 262 F.3d 1089,

1102 (10th Cir. 2001).

      A limited exception exists, however, for non-settling parties who can

demonstrate that they will suffer “plain legal prejudice” as a result of the settlement.

Id. Courts have primarily applied this doctrine in class action cases. See, e.g., id.;

Eichenholtz v. Brennan, 52 F.3d 478, 482-83 (3d Cir. 1995); Mayfield v. Barr, 985
F.2d 1090, 1093 (D.C. Cir. 1993); see also In re Integra Realty, 262 F.3d at 1102


                                           13
(describing “policy of encouraging the voluntary settlement of lawsuits” and

“concerns of standing with finality” as reasons non-settling parties “generally have

no standing to complain about a settlement” (quotations omitted)); Quad/Graphics,

Inc. v. Fass, 724 F.2d 1230, 1233 (7th Cir. 1983) (holding “that a non-settling party

must demonstrate plain legal prejudice in order to have standing to challenge a partial

settlement” outside of the class-action context).

       Appellants argue that because New Mexico’s water adjudication procedures

afford them the right to bring an inter se challenge to the Pueblos’ water rights, they

therefore have standing to challenge the settlement agreement at this stage. Under

New Mexico water law, however, inter se standing does not necessarily imply

standing to challenge a settlement. See State ex rel. Office of the State Eng’r v.

Lewis, 150 P.3d 375, 383-85 (N.M. Ct. App. 2006) (noting the parties’ standing

argument at the settlement stage, which was not based solely on inter se standing).

Thus, although the appellants may have standing to bring an inter se challenge, they

must establish independent standing to challenge the settlement agreement. See

United States v. Ramos, 695 F.3d 1035, 1046 (10th Cir. 2012) (“[S]tanding is a

question of justiciability that implicates this court’s jurisdiction; consequently, where

the record reveals a colorable standing issue, we have a duty to undertake an

independent examination (sua sponte if necessary) of that issue.” (quotations,

alterations, and italics omitted)).




                                           14
       We hold that the appellants have demonstrated neither plain legal prejudice

nor injury in fact sufficient to satisfy Article III.2 Rather than arguing that the

settlement would cause them either plain legal prejudice or an injury in fact, they

simply assert that “it should ultimately go without saying that in a water adjudication,

the rights of one party can and does [sic] directly impact or impair the water rights of

another.” This assertion is unsupported by the text of the settlement agreement or the

rules implementing it. Appellants argue that the settlement could permit the Pueblos,

as first-priority users, to enforce their rights against non-settling parties but decline to

enforce them against settling parties who are more junior to the non-settling users.

As a result, non-settling parties would be forced to stop their use of water during a

water shortage until the Pueblos were able to use the entire share to which they are

entitled. At the same time, however, the settling parties could share in the Pueblos’

water rights. But any such deprivation would be limited to the amount of water to

which the Pueblos are entitled. The non-settling parties would thus not be

prejudiced, as the first-priority use would be limited to the amount to which the

Pueblos are entitled, regardless of whether that water eventually reaches the lands of

non-Pueblo parties. Appellants have thus failed to demonstrate how the settlement

“interfere[s] with [their] [] rights” or how the settlement “strips [them] of a legal

claim or cause of action.” New England Health Care Emps. Pension Fund v.

Woodruff, 512 F.3d 1283, 1288 (10th Cir. 2008).

       2
         We do not decide whether the plain legal prejudice test applies to this case.
Because the objectors meet neither the plain legal prejudice test nor the injury in fact
test, their standing arguments fail under either scenario.
                                            15
      As provided in the agreement, the State Engineer has promulgated rules for the

administration of water rights in the Basin. Those rules explicitly provide that non-

settling parties “have the same rights and benefits that would be available without the

settlement agreement” and that those rights “shall only be curtailed . . . to the extent

such curtailment would occur without the settlement agreement.” N.M. Code R.

§ 19.25.20.119(D)-(E). That the settlement preserves their rights does not provide

the appellants standing to challenge it. See Spokeo v. Robins, 136 S. Ct. 1540, 1549

(2016) (plaintiff cannot “allege a bare procedural violation, divorced from any

concrete harm, and satisfy the injury-in-fact requirement of Article III”); In re Motor

Fuel Temperature Sales Practices Litig., 872 F.3d 1094, 1110 (10th Cir. 2017), cert.

denied sub nom. Speedway LLC v. Wilson, 138 S. Ct. 1299 (2018) (rejecting party’s

argument that it had standing under the plain legal prejudice doctrine because “the

settlements prejudice its legal right to conduct business as it has historically done and

is currently authorized by law” (quotation and alterations omitted)).

                                           III

      For the foregoing reasons, we REMAND the case for entry of an order

vacating the portion of the district court's prior order addressing the objections and

dismissing the objections for lack of subject matter jurisdiction without disturbing the

district court’s approval of the settlement.




                                           16